Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry R. Tart appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure exhaust administrative remedies.* *186We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tart v. Kornegay, No. 5:11-ct-03236-BO, 2013 WL 74734 (E.D.N.C. Jan. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Because the record clearly establishes that exhaustion did not occur, the order is final. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (1993).